COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-139-CV



MARY ANN ROFFAN	APPELLANT



V.



DARRELL E. BOUNDS	APPELLEE





----------



FROM THE JUSTICE COURT, PRECINCT ONE OF ARCHER
 COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On May 23, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3(a), that this court may not have jurisdiction over this appeal because the clerk’s record does not reflect that the trial court ever entered a final judgment.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.   We have not received any response.  

Because there was no final judgment, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.



PER CURIAM 			

PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J.

DELIVERED: June 19, 2003























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.